— In a breach of contract action, the defendant appeals from an order of the Supreme Court, Putnam County (Braatz, J.), dated April 27, 1988, which denied his motion to vacate a default judgment.
Ordered that the order is affirmed, with costs.
Our review of the record reveals that the defendant failed to demonstrate a reasonable excuse for his default (see, Skidelsky v Merendino, 133 AD2d 149). Therefore, it was not an improvident exercise of discretion for the Supreme Court to deny his motion to vacate the default judgment. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.